BOSBNSTEIN~ Judge.
Rob Roy Company, Inc. appeals from the decision of the Trademark Trial and ADDea1 Board 1 dismissing its opposition to an application 2 by Thurman Manufacturing Co. to register the following trademark for meh's sweaters:



Rob Roy's opposition is predicated on ownership and prior use of its registered trademark3 "Rob Roy" for "Dress and sport shirts, pajamas, sweaters, trousers, and slacks, Bermuda shorts, jackets, coats, and caps." Appellant contends that it would be damaged by the registration sought by Thurman because, in its view, the mark "Rob Scot".. with design so• resembles its registered mark "Rob Roy" as to be likely, when applied to Thurman's goods, "to cause confusion, or to ci~use mistake, or to deceive." 15 USC 1052 (d).
In its opinion, the board carefully reviewed the evidence relating to the parties' advertising, marketing methods and uses of their respective marks, and specifically pointed out that there is no question as to appellant's priority of use. No substantial disagreement having been expressed with the board's findings in that regard, we need not again summarizethat evidence here, Appellant's assignments of error and arguments boil down to a quarrel with the board's answer to similar arguments made below:
When we consider the marks, it is apparent that they possess' In cothmon "ROB", a nickname for Robert or Robin, and a Scottish' signiflcanèe. On the other baud, we do not believe that merely because the marks both begin with the commonplace nickname "ROB", and have a Scottish flavor, is a sufficient basis to create a'likelihciód of cohfuOion or mistake in the minda of purchasers. * 0 * While opposer urges that because "ROB ,ROY~' is a well, known name. in song and st~'ry of `a' Scot Freebooter, "ROB SOOT" would have the same or a closely related connotation, we are not persuaded that this would be, in fact, the: case.
*879Consideration of appellant’s contentions in liglit of the record does not persuade us of error in the board’s conclusion. In our view, the respective marks are sufficiently dissimilar in sound,-appearance and connotation as to obviate a probability or likelihood of confusion or mistake in the minds of purchasers as to the source or origin of the goods.
The decision is affirmed.

.Reported at 162 IJSPQ 479. FamilIarity with that opinion is assumed. ` `


 Serial No. 242,856, filed Apr11 6, 1966, and asserting first use on the, good* in commerce In December 1958.


 Registration No. 680,497, issued June 16, 1959.